UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2328


AKWARI KALU,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:     July 14, 2009                  Decided:   July 28, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Michael F. Hertz, Acting Assistant
Attorney General, John S. Hogan, Senior Litigation Counsel,
Michael C. Heyse, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Akwari    Kalu,     a     native     and     citizen    of     Nigeria,

petitions for review of an order of the Board of Immigration

Appeals    (Board)    denying   his    motion     to   reconsider.         We     have

reviewed    the   administrative        record     and     find    no     abuse    of

discretion in the denial of relief on Kalu’s motion.                            See 8

C.F.R. § 1003.2(a) (2009).          We accordingly deny the petition for

review for the reasons stated by the Board.                   See In re: Kalu

(B.I.A. Oct. 27, 2008).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and     argument    would    not    aid    the

decisional process.

                                                                  PETITION DENIED




                                        2